Case 1:19-cr-00234-TJK Document 1 Filed 07/09/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : CRIMINAL NO.
v. :
: VIOLATION:
JENNIFER L. PANNOCCHIA, : 18 U.S.C. § 1001(a)(2)
: (Making a False Statement)
Defendant. : _ _ __
INFORMATION

The United States Attorney charges:

COUNT ONE
(Making a False Statement)

1. At all times material to this Information, defendant JENNIFER PANNOCCHIA
(“PANNOCCHIA”) was employed by usis (formerly U.S. Investigative Services) as an
investigator under contract to conduct background investigations on behalf of the United States
| Office of Personnel Management (“OPM”), an Agency within the executive branch of the federal
government and headquartered in Washington, D.C.

2. On or about July 3, 2014, in the District of Columbia and elsewhere, defendant
PANNOCCHIA, in a matter within the jurisdiction of the executive branch of the government of
the United States, did knowingly and willfully make a materially false, fictitious, and fraudulent
statement and representation, in that in a Report'of Investigation of a background investigation of

H.H., defendant PANNOCCHIA represented that she had interviewed J.B. about H.H., when in
Case 1:19-cr-00234-TJK Document 1 Filed 07/09/19 Page 2 of 2

truth and in fact, defendant PANNOCCHIA had not interviewed J.B. about H.H.

(Making a False Statement in Violation of Title 18, United States Code, Section 1001(a)(2))

JESSIE K. LIU
United States Attorney for the
Di rict of Columbia

    
   
   

 

By:

   

United States Attorney
D-G-Bar No. 437960

Fraud & Public Corruption Section
555 Fourth Street, N.W., 5" Floor
Washington, D.C. 20530

(202) 252-7284

Denise.Simmonds@usdoj.gov
